              La Michoacana Natural, LLC v. Luis Maestre, et al.
        U.S. District Court for the Western District of North Carolina
                              Charlotte Division
                      Case No. 3:17-cv-00727-RJC-DCK




                              EXHIBIT 2

         DECLARATION OF LAURA L. CHAPMAN

              Transcript of Bench Trial Before
The Honorable Rudolph Contreras, United States District Judge
              September 25, 2015, 10:00 A.M.




Case 3:17-cv-00727-RJC-DCK Document 109-2 Filed 11/21/19 Page 1 of 5
                                                                            1

 1                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
 2
     PALETERIA LA MICHOACANA, INC.,      Civil Action
 3                                       No. 11-1623(RC)
                          Plaintiff,
 4                                       BENCH TRIAL DAY 9
     vs.                                 AM SESSION
 5
     PRODUCTOS LACTEOS TOCUMBO           Washington, DC
 6   S . A. DE C . V. ,                  September 25, 2015
                                         Time:  10:00 a.m.
 7                      Defendant.
     AND CROSS-RELATED ACTION
 8

 9           TRANSCRIPT OF BENCH TRIAL DAY 9 - AM SESSION
                              HELD BEFORE
10               THE HONORABLE JUDGE RUDOLPH CONTRERAS
                      UNITED STATES DISTRICT JUDGE
11

12                        A P P E A R A N C E S

13   For the Plaintiff:        Laura L. Chapman, Esq.
                               Toni Qiu, Esq.
14                             Sheppard, Mullin,
                               Richter & Hampton, LLP
15                             Four Embarcadero Center
                               San Francisco, California     94111
16                             415-434-9100

17   For the Defendant:        Stephen L. Anderson, Esq.
                               Anderson & Associates
18                             27280 Via Industria, Unit B
                               Temecula, California 92590
19                             951-296-1700

20
     Proceedings reported by machine shorthand, transcript
21   produced by computer-aided transcription.

22
     Court Reporter:           Annette M. Montalvo, CSR, RDR, CRR
23                             Official Court Reporter
                               United States Courthouse, Room 6722
24                             333 Constitution Avenue, NW
                               Washington, DC 20001
25                             202-354-3111



                                   9.25.2015 AM
     Case 3:17-cv-00727-RJC-DCK Document 109-2 Filed 11/21/19 Page 2 of 5
                                                                             13

 1              Now, I know that styles of attorneys may vary.           I

 2   am sure you have seen even myself demonstrate a significant

 3   range between very calm and cool to very aggressive in

 4   questioning witnesses .     But I felt that Ms. Chapman's

 5   aggressive tone went a little too far, and I think that the

 6   questioning in areas being well beyond the scope and

 7   involving which sister tells him things that Ignacio had

 8   admitted

 9              THE COURT:     That was my question.

10              MR . ANDERSON:    Understood.     But that also caused

11   my clients to think maybe this Court has already

12   demonstrated a preliminary opinion, that, again, your

13   question was certainly, in our opinion, extremely irrelevant

14   to the issues because

15              THE COURT:     As I said yesterday, it was to

16   determine whether it was hearsay .      Without knowing who said

17   it, I could not determine whether it was hearsay .

18              MR . ANDERSON:    Fair enough .    But, again

19              THE COURT:     And once everyone agreed it was

20   hearsay, we let it go, and he never had to answer it .

21              Now, with respect to the record on ferocit y ,

22   Ms. Chapman's ferocity,     if that's what you would call, pales

23   in comparison to the ferocity you have exhibited on occasion

24   in this trial .   So I want the record to be perfectly clear

25   on this issue because sometimes you try to create an



                                     9.25.2015 AM
     Case 3:17-cv-00727-RJC-DCK Document 109-2 Filed 11/21/19 Page 3 of 5
                                                                            14

 1   alternate universe of what has happened in this courtroom

 2   and that is an instance.

 3                With respect to the line of questioning, that was

 4   classic -- this was a witness that you sponsored as having

 5   no dog in this fight.        Those were your exact words.    And she

 6   turned that witness into supporting some of her points in

 7   this case.     That was fair game, and that's all she did.       She

 8   did not -- they were all issues that have been raised in

 9   this case, as to chunks and whether someone's associating

10   themselves with Mexico inappropriately, even though if it is

11   things that had been made in this country.         It was all fair

12   game.   So I don't want you to create -- try to create an

13   alternate universe about what that was all about.

14                MR. ANDERSON:     Well, I'd ask that that box that I

15   have just shown the Court become part of the record because,

16   quite frankly,    I do not believe there's misrepresentations

17   about the source, origin, or quality or characteristics of

18   it, and the Court's going to make its own findings.

19                THE COURT:    That's exactly right.

20                MR. ANDERSON:    And it seems like the Court is

21   already making some findings.

22                THE COURT:    That's your argument; she has a

23   different argument.       And based on the evidence, we will

24   decide all those issues.

25                MR. ANDERSON:    And, again, I disagree with the



                                       9.25.2015 AM
     Case 3:17-cv-00727-RJC-DCK Document 109-2 Filed 11/21/19 Page 4 of 5
                                                                            125

 1   UNITED STATES DISTRICT COURT
                                       ss.
 2   DISTRICT OF COLUMBIA

 3

 4


 5                       REPORTER'S CERTIFICATE

 6

 7


 8              I, ANNETTE M. MONTALVO, do hereby certify that the

 9   above and foregoing, consisting of the preceding 124 pages,

10   constitutes a true and accurate transcript of my

11   stenographic notes and is a full, true and complete

12   transcript of the proceedings to the best of my ability.

13              Dated this 26th day of September, 2015.

14

15                                  ls/Annette M. Montalvo~~~~
                               Annette M. Montalvo, CSR, RDR, CRR
16                             Official Court Reporter
                               United States Courthouse
17                             333 Constitution Avenue, NW
                               Room 6722
18                             Washington, DC 20001
                               202-354-3111
19

20

21

22

23

24

25



                                    9.25.2015 AM
     Case 3:17-cv-00727-RJC-DCK Document 109-2 Filed 11/21/19 Page 5 of 5
